As Filed with the Securities and Exchange Commission on November 28, 2007 Registration No. 333-139117 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.4 to FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EPAZZ, INC. (Name of Small Business Issuer in its Charter) Illinois (State or other jurisdiction of incorporation or organization) 7372 (Primary Standard Industrial Classification Code Number) 36-4313571 (I.R.S. Employer Identification Number) 445 East Ohio, Suite 250 Chicago, IL 60611 (312) 955-8161 (Address and Telephone Number of Principal Executive Offices) Shaun Passley Chief Executive Officer EPAZZ, Inc. 445 East Ohio, Suite 250 Chicago, IL 60611 (312) 955-8161 (Name, address, including zip code, and telephone number of Agent for Service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate Date of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement 1 If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share (1) Proposed Maximum Aggregate Offering Price Amount of Registration fee Class A Common Stock, par value $0.01 9,482,440 $0.25 $2,370,610.00 $72.78 (1) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to our shareholders in a private placement. The price of $0.25 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. The Registrant amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. 2 PROSPECTUS Subject to Completion, Dated November 28, 2007 9,482,440 SHARES EPAZZ, INC. CLASS A COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 9,482,440 shares of our common stock can be sold by selling security holders at a fixed price of $.25 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive any proceeds from the sales by the selling stockholders. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of this Prospectus is:, 2007 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 5 SUMMARY FINANCIAL INFORMATION 6 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 23 USE OF PROCEEDS 23 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 23 DIVIDEND POLICY 24 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 24 DESCRIPTION OF BUSINESS 28 MANAGEMENT 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 36 EXECUTIVE COMPENSATION 38 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 SELLING STOCKHOLDERS 40 SHARES ELIGIBLE FOR FUTURE SALE 46 PLAN OF DISTRIBUTION 47 DESCRIPTION OF SECURITIES 51 WHERE YOU CAN FIND MORE INFORMATION 51 LEGAL MATTERS 53 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 52 INDEX TO FINANCIAL STATEMENTS 53 PART II INFORMATION NOT REQUIRED IN PROSPECTUS 54 SIGNATURES 61 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The selling stockholders are offering to sell shares of our common stock and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of the prospectus, regardless of the time the prospectus is delivered or the common stock is sold. 4 PROSPECTUS SUMMARY This summary highlights some information from this prospectus, and it may not contain all of the information that is important to you. You should read the following summary together with the more detailed information regarding our company and the common stock being sold in this offering, including “Risk Factors” and our financial statements and related notes, included elsewhere in this prospectus. Throughout this prospectus, unless the context otherwise requires, the terms "Company," “EPAZZ,” "we," "us" and “our” refer to the registrant, EPAZZ, Inc. Our Company EPAZZ, Inc. was incorporated in the state of Illinois on March 23, 2000. Our original goal was to create a better way to organize information and resources for college students. Initially, we believed that if the information and resources provided by colleges and universities were better organized and personalized toward each individual student, the student would gain a personal experience with the college that could lead to a lifetime relationship. While this concept is commonly used in the corporate world as companies use such systems to strengthen their relationships with clients, employees, vendors and partners, we believed this type of system could also be useful to educational institutions. EPAZZ, Inc. developed and tested its web portal infrastructure operating system product called BoxesOS v3.0. BoxesOS provides a web portal infrastructure operating system designed to increase the satisfaction of key stakeholders (students, faculty, alumni, employees, and clients), by enhancing the users organizational experience through the use of enterprise web-based applications to organize their relationships and improve the lines of communication. BoxesOS decreases an organization’s operating expenses by providing development tools to create advanced web applications, which can be created by non-technical staff members. BoxesOS creates new sources of revenue for the Alumni Associations of colleges and universities as well as for non-profit organizations through the utilization of BoxesOS web platform. BoxesOS allows users to conduct e-commerce and provides e-commerce tools allowing an enterprise’s members or customers to easily create "my accounts" accounts. In addition to colleges and universities and non-profit organizations, BoxesOS can be utilized by small businesses. BoxesOS further reduces administrative costs, by combining several technology applications into one package, providing an alternative solution to ERP modules. This consolidation provides an instant return on investment by reducing the need for 3rd party applications license fees. An investment in our Class A common stock involves a high degree of risk. These risks are discussed in the "Risk Factors" section of this prospectus. Each risk should be carefully considered before participating in this offering. Particular attention should be made to the fact that we have a history of net operating losses, we have an accumulated deficit, our independent accountants have questioned our ability to continue as a "going concern" and we will need to finance any future growth. In addition, we face competition from companies with greater financial resources and brand recognition and our product, BoxesOS v3.0, has very limited product market, product sales, brand recognition, manufacturing or brand equity. Our Class A and Class B common stock are not publicly traded. Effective May 1, 2005, we affected a 20:1 forward stock split of our issued and outstanding common stock.All share amounts listed throughout this prospectus retroactively take into account the forward split. HOW TO CONTACT US Our principal executive offices are located at 445 East Ohio, Suite 250, Chicago, IL 60611. Our telephone number is (312) 955-8161. We also maintain a website at http://www.epazz.net, which includes information that we do not wish to incorporate by reference into this prospectus. 5 The Offering: Class A common stock offered 9,482,440shares Use of proceeds We will not receive any proceeds from the sale by the selling stockholders of our common stock. Symbol for our common stock Our common stock is not currently traded. No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. SUMMARY FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data as of December 31, 2006 and each of the two years then ended are derived from our audited financial statements. The statement of operations and balance sheet data as ofSeptember 30, 2007 and the nine months then ended have been derived from our unaudited financial statements. Nine Months Ended September 30, 2007 Year ended December 31, 2006 Year ended December 31, 2005 STATEMENT OF OPERATIONS Revenues $ - $ 11,416 $ 3,152 Total Operating Expenses $ 93,199 $ 623,848 $ 662,118 Net Loss $ (103,702 ) $ (618,989 ) $ (726,241 ) As of September 30, 2007 As of December 31, 2006 BALANCE SHEET DATA Cash $ 17,153 $ 5,381 Total Assets $ 18,935 $ 6,438 Total Liabilities $ 182,337 $ 66,139 Stockholders’ Deficit $ (163,402 ) $ (59,701 ) 6 RISK FACTORS Any investment in our common stock involves a high degree of risk. Investors should carefully consider the risks described below and all of the information contained in this prospectus before deciding whether to make an equity investment in our company. Our business, financial condition or results of operations could be materially adversely affected by these risks if any of them actually occur. Some of these factors have affected our financial condition and operating results in the past or are currently affecting us. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by our company described below and elsewhere in this prospectus. RISKS RELATED TO OUR BUSINESS We have a limited operating history on which to evaluate our business which makes it difficult to predict future operating results. Our business prospects are difficult to predict because of our limited operating history, unproven business strategy and unproven product. Since our inception in March 2000, it has been our business plan to design, develop and distribute our sole product - BoxesOS. BoxesOS is enterprise software for higher education institutions and enterprises. BoxesOS has yet to be introduced to the mainstream market and there is no guarantee that our product will be able to generate any significant revenues. To the extent that we are able to implement our business plan, our business will be subject to all of the problems that typically affect a business with a limited operating history, such as unanticipated expenses, capital shortfalls, delays in design and manufacturing and possible cost overruns. We have a history of losses and we anticipate that our expenses will dramatically increase as we execute our business plan. Thus, we will likely experience continued losses in the near future and may not ever achieve or maintain profitability. EPAZZ has yet to initiate significant sales or demonstrate that it can generate sufficient sales to become profitable. EPAZZ incurred significant net losses since its inception in March 2000, including a net loss of $618,989 and $726,241 for the years ended December 31, 2006 and 2005, respectively and a net loss of $103,702for the nine months ended September 30, 2007. As of December 31, 2006, EPAZZ had an accumulated deficit of $1,520,545 and as of September 30, 2007, EPAZZ had an accumulated deficit of $1,624,246. We expect to continue to incur operating losses in the future. Furthermore, we expect operating expenses to increase as we seek to update our product, build relationships with customers, build a distribution channel for our products, continue design and development projects, and increase administrative activities to support our planned growth. We expect to need approximately $150,000 to sustain our operations for the next 12 months. We anticipate only being able to continue our operations for the next six months if no additional funding is raised, which estimate does not include the repayment of approximately $70,000 of outstanding related notes payable, which were due July 31, 2007, and which we are currently in default of.The extent of our future operating losses and the timing of our profitability are highly uncertain, we may never generate sufficient revenues to achieve or sustain profitability. We will need to raise additional funds in the future to continue our operations and these funds may not be available on acceptable terms or at all. Failure to raise additional funds could require us to substantially reduce or terminate our operations. We anticipate raising additional funds through public or private financing, strategic relationships or other arrangements in the near future to support our business operations; however we currently do not have commitments from third parties for additional capital. We cannot be certain that any such financing will be available on acceptable terms, or at all, and our failure to raise capital when needed could limit our ability to continue and expand our business. We intend to overcome the circumstances that impact our ability to remain a going concern through a combination of the commencement of additionalrevenues, with interim cash flow deficiencies being addressed through additional equity and debt financing. Our ability to obtain additional funding in year 2007 and thereafter will determine our ability to continue as a going concern. There can be no assurances that these plans for additional financing will be successful. Failure to secure additional financing in a timely manner and on favorable terms if and when needed in the future could have a material adverse effect on our financial performance, results of operations and stock price and require us to implement cost reduction initiatives and curtail operations. Furthermore, additionalequity financing may be dilutive to the holders of our common stock, and debt financing, if available, may involve restrictive covenants, and strategic relationships, if necessary to raise additional funds, and may require that we relinquish valuable rights. 7 Our independent registered public accountants indicate that we have conditions that raise substantial doubts that we can continue as a going concern, which may negatively affect our ability to raise additional funds and otherwise operate our business. If we fail to raise sufficient capital, we will not be able to implement our business plan, we may have to liquidate our business, and you may lose your investment. GBH CPAs, PC, our independent registered public accountants, has added an explanatory paragraph to their audit opinion issued in connection with the financial statements as of December 31, 2006 and for the years ended December 31, 2006 and 2005 indicatingthere is substantial doubt about our ability to continue as a going concern given our recurring losses from operations and deficiencies in working capital and equity. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. If we fail to raise sufficient capital, we will not be able to implement our business plan, we may have to liquidate our business and you may lose your investment. You should consider our independent registered public accountants’ comments when determining if an investment in us is suitable. Our business is based on a single unproven product, and we may not be able to generate significant revenue if our product fails. We have one product line. Our business and ability to generate revenue will depend on our ability to successfully develop and commercialize our only product type
